Plaintiff appeals upon the judgment-roll. The court found that defendant entered into a valid contract in writing with one Cropper, whereby the latter for a specified sum agreed to furnish the labor and materials necessary to build and complete for defendant, as owner, a certain house upon the lot designated in said contract, which contract was duly filed in the office of the recorder of the county wherein said lot was situated. That after receiving from defendant the sum of $1,000, paid pursuant to the terms of the contract, the contractor ceased work upon the building and abandoned his contract; that at the time of abandonment the value of the work already performed upon and materials furnished for said building by the contractor, pursuant to the terms of the contract, including materials upon the ground, estimated by the standard of the whole contract price, was the sum of $46 in excess of that already paid to the contractor in accordance with the terms of the contract. Thereupon, the court rendered judgment, decreeing a lien upon the premises for the sum of $46 in favor of plaintiff, who had furnished to the *Page 39 
contractor materials of the value of $732.79 for the construction of the building.
Appellant's contention, that it is entitled to judgment for twenty-five per cent of the estimated value of the labor expended upon the materials furnished in the construction of the building up to the time of abandonment, is fully answered by the opinion of the supreme court in the case ofHoffman-Marks Co. v. Spires et al., 154 Cal. 111, [97 P. 152], where it is held that, in such cases, section 1200 of the Code of Civil Procedure furnishes the rule for determining the extent to which the property shall be liable for liens of persons supplying materials. Measured by this rule, the judgment appealed from is correct. It is, therefore, affirmed.
Allen, P. J., and Taggart, J., concurred.